Citation Nr: 0709478	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  95-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left ankle sprain.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1988 to 
March 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for a left 
ankle condition, assigning a 0 percent rating effective April 
1, 1994.  The claims file subsequently was transferred to the 
RO in St. Petersburg, Florida.  The veteran requested a 
formal RO hearing, but later withdrew the request in January 
1996.

In March 1997, the Board denied entitlement to an evaluation 
in excess of 0 percent for the left ankle.  The veteran 
appealed the case to the U.S. Court of Appeals for Veterans 
Claims (Court).  In September 1998, the Court granted a Joint 
Motion for Remand and remanded the case back to the Board.  
Thereafter, the Board remanded the case to the RO in January 
1999 and June 2000.  

In June 2004, the RO granted an increased rating of 10 
percent for the left ankle, effective April 1, 1994.  The 
veteran continued to disagree with this rating.  In December 
2004, the Board denied entitlement to an evaluation in excess 
of 10 percent for the left ankle.  The veteran again appealed 
this case to the Court, which granted a Joint Motion for 
Remand in September 2005.  Thereafter, the Board remanded the 
case to the RO in January 2006.

All of the development requested by the Court and the Board 
has been accomplished.  The purpose of the most recent remand 
by the Court was so that VA could obtain any pertinent Social 
Security Administration (SSA) records.  A January 2006 SSA 
determination shows the veteran was found disabled since 
February 2005 with a primary diagnosis of 
schizophrenic/paranoid/other psychotic disorders and a 
secondary diagnosis of affective/mood disorder.  The records 
associated with this determination were obtained in both hard 
copy and compact disc format.  As the SSA determination does 
not pertain to the left ankle disability, however, these 
records are not important for this appeal.  Thus, this case 
now is properly before the Board.

The veteran filed a service connection claim for a mental 
disorder in March 2006.  Development has been initiated for 
this claim.  This matter is referred to the RO.

Although the veteran filed a notice of disagreement with a 
December 2004 administrative decision denying entitlement to 
Vocational and Rehabilitation and Employment services, the RO 
did not issue the veteran a statement of the case, addressing 
this issue.  Thus, to accomplish such, the issue of 
entitlement to Vocational and Rehabilitation and Employment 
services is addressed in the REMAND part of this decision, 
and the Board REMANDS this issue to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Effective April 1, 1994 to April 10, 2006, the left ankle 
disability is manifested by moderate limitation of motion, 
with plantar flexion most severely limited to 40 degrees and 
dorsiflexion most severely limited to 10 degrees, and no 
additional motion lost due to pain, fatigue, weakness, or 
lack of endurance following repetitive use. 

2.  Effective April 10, 2006, the left ankle disability is 
manifested by more marked limitation of motion, with 
dorsiflexion most severely limited to 10 degrees with pain 
and 12 degrees on repetitive use, and plantar flexion most 
severely limited to 25 degrees with pain and after repetitive 
use. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the left ankle disability, effective April 1, 
1994 to April 10, 2006 have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).

2.  Resolving all doubt, the criteria for an initial 
evaluation of 20 percent, but no higher, for the left ankle 
disability, effective April 10, 2006 have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
for the left ankle disability and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a March 15, 2006 VA letter.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency and 
that it was his responsibility to respond in a timely manner 
to VA's requests for specific information, and to provide a 
properly executed release so that VA could request the 
records for him.  The letter also notified the veteran to 
submit any evidence in his possession.  In a March 20, 2006 
letter, the RO further notified the veteran of the laws 
regarding disability ratings and effective dates for award of 
benefits after service connection is granted, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the notice provided to the veteran in March 2006 was 
not given prior to the first AOJ adjudication of the claim in 
1994, as required by 38 U.S.C.A. § 5103(a), the VA letter 
corrected any procedural errors.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Moreover, subsequent process and 
adjudication were accomplished by the RO as evidenced by the 
December 2006 supplemental statement of the case.  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  VA also has provided 
all necessary examinations.  The veteran has not referred to 
any additional, unobtained, available, relevant evidence.  
Therefore, VA has satisfied all duties to notify and assist 
the veteran.

Analysis

The RO originally granted service connection for a left ankle 
disability in December 1994, assigning a 0 percent rating 
effective April 1, 1994.  (A typographical error on the first 
page of that rating referring to the evaluation assigned was 
corrected in a July 1995 rating action.)  Thereafter, the 
case was appealed to the Board and the Court multiple times 
for the next nine years and in June 2004, the RO granted an 
increased rating of 10 percent for the left ankle, effective 
April 1, 1994.  The veteran has indicated that he is not 
satisfied with this rating, essentially arguing that his 
disability is worse than warranted by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The left ankle disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 for limitation of motion of the 
ankle.  Moderate limited motion of the ankle warrants a 10 
percent rating.  Marked limited motion of the ankle warrants 
a 20 percent rating under DC 5271.  The words "moderate" 
and "marked" are not defined by the VA schedule of ratings.

The average normal range of motion of the ankle is from 0 to 
20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

Upon review, the evidence does not show more than moderate 
limitation of motion of the left ankle from April 1, 1994 to 
April 10, 2006.  An August 1994 VA examination report shows 
dorsiflexion in the left ankle to 20 degrees and plantar 
flexion to 45 degrees.  An April 1996 VA medical record shows 
full range of motion in the joints.  An October 1997 VA 
medical record also notes full range of motion in the lower 
extremities.  In July 1999, a VA examination report shows 
dorsiflexion in the left ankle to 20 degrees and plantar 
flexion to 40 degrees.  An April 2004 VA examination report 
shows range of movement in the left ankle was from 0 to 45 
degrees on plantar flexion and 0 to 10 degrees on 
dorsiflexion, with no additional motion lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

While the veteran had about half the normal dorsiflexion in 
April 2004 to 10 degrees, the left ankle had plantar flexion 
to a full 45 degrees, which as a whole only shows moderate 
limited motion.  See 38 C.F.R. § 4.71a, Plate II.  Also, as 
noted, the only limited motion of the left ankle in the 
remaining examinations amounts to 40 degrees of plantar 
flexion in 1999, with the rest of the examination reports 
showing full range of motion of the left ankle.  For these 
reasons, prior to April 10, 2006, a 20 percent rating for the 
left ankle is not applicable.

Resolving all doubt, however, the findings on an April 10, 
2006 VA examination report are severe enough to be considered 
marked limited motion of the ankle under DC 5271.  
Specifically, dorsiflexion in the left ankle was from 0 to 15 
degrees; pain began at 10 degrees, and movement was limited 
to 12 degrees on repetitive use.  Plantar flexion in the left 
ankle was from 0 to 30 degrees; pain began at 25 degrees and 
flexion also was limited to 25 degrees with repetitive use.  
Based on the normal range of motion of the ankle, the April 
2006 findings show the left ankle dorsiflexion and plantar 
flexion fell about midway after repetitive use.  See 
38 C.F.R. § 4.71a, Plate II; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This more or less is considered marked limited 
motion.  Thus, effective April 10, 2006, a 20 percent rating 
is warranted for the left ankle disability, which is the 
highest schedular rating available under DC 5271.  

None of the remaining diagnostic codes pertaining to the 
ankle apply.  The evidence does not show any ankylosis of the 
ankle, which is evaluated under DC's 5270 and 5272.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  All of the medical records show motion in the left 
ankle.  DC 5273 does not apply, as none of the evidence shows 
malunion of the os calcis or astragalus.  X-ray examination 
consistently was found normal.  DC 5274 also does not apply, 
as none of the medical records show that an astragalectomy 
was performed.

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Although x-ray examination reports dated 
from April 1994 to April 2006 consistently show no 
degenerative arthritis in the left ankle, a July 1996 VA 
medical record notes degenerative joint disease in the ankle.  
Nonetheless, a separate 10 percent rating for degenerative 
arthritis in the left ankle does not apply.  The assignment 
of separate ratings is permitted, as long as the same 
disability is not evaluated under various diagnoses.  See 
38 C.F.R. § 4.14 (2006); Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  Limitation of motion of the left ankle 
already has been compensated by the 10 and 20 percent ratings 
assigned under DC 5271, effective April 1, 1994 and April 10, 
2006, respectively.  If a separate disability rating was 
assigned for limitation of motion due to degenerative 
arthritis, the same impairment would be evaluated twice, 
which violates VA regulations.   

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although the veteran had complaints of 
pain and instability, the medical records from April 1994 to 
April 2004 do not show any additional motion lost due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  As the objective evidence does not support 
any findings of functional loss from April 1994 to April 
2004, a rating higher than 10 percent under DC 5271 is not 
warranted.  In April 2006, the veteran reportedly could not 
walk or stand for prolonged periods of time and was affected 
in his daily living activities.  He also had significant 
complaints of pain with limited motion and intermittent use 
of a cane and brace.  While these reports are significant, 
any functional loss already is compensated by the increased 
20 percent rating assigned under DC 5271, effective April 10, 
2006.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted, a staged rating of 20 percent was assigned 
effective April 10, 2006.  However, there appears to be no 
other identifiable period of time since the effective date of 
service connection to April 10, 2006, during which the 
veteran's left ankle disability warranted a rating higher 
than 10 percent; nor is there any period of time since April 
10, 2006 when a rating higher than 20 percent was warranted.  
For this reason, additional "staged ratings" are 
inapplicable in this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's left ankle disability more 
closely approximates the criteria for a 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5271, effective April 1, 1994, 
and a 20 percent rating, effective April 10, 2006.  See 
38 C.F.R. § 4.7.  In denying entitlement to any higher 
ratings for the applicable time frames, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The evidence does not reflect 
frequent hospitalization or marked interference with 
employment due to the veteran's left ankle.  The record shows 
the veteran has not worked since 2003; but this is not shown 
to be as a result of his left ankle.  Specifically, Social 
Security Administration records show that he was found 
disabled due to psychiatric disabilities in 2005.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of his left 
ankle disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left ankle sprain, effective April 1, 1994 
to April 10, 2006 is denied.

Effective April 10, 2006 an initial evaluation of 20 percent, 
but no higher, for residuals of left ankle sprain is granted, 
subject to the rules and payment of monetary benefits.


REMAND

After the RO denied entitlement to Vocational Rehabilitation 
and Employment services in December 2004, the veteran 
submitted a statement on a VA-Form 9 in February 2005 that he 
wanted to appeal this denial.  The Board thus considers this 
a valid notice of disagreement with the December 2004 
administrative decision.  The RO, however, did not issue the 
veteran a statement of the case addressing this claim.

Once an appellant has filed a timely notice of disagreement 
with respect to an RO decision, the RO must provide the 
appellant with a statement of the case on the appealed 
issues.  Therefore, the Board must remand the case for 
appropriate action so that the veteran may have the 
opportunity to complete an appeal as to this issue, if he so 
desires. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2006); Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with regard 
to the December 2004 administrative 
decision that denied entitlement to 
Vocational Rehabilitation and Employment 
services.  Advise the veteran of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2006).  
Inform the veteran that he must file a 
substantive appeal within the appropriate 
period of time in order to perfect his 
appeal.  

If the veteran files a timely substantive appeal, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


